Title: To James Madison from John M. Forbes, 22 October 1803
From: Forbes, John M.
To: Madison, James


					
						Sir
						London 22d. Octr. 1803
					
						It is with extreme reluctance that I find myself so often Constrained to address you on the Subject of my own personal advancement.  The object of the Present is merely to say that if, by any event, the Consulate of the United States at Bordeaux should be vacated, I should be much obliged by an offer of that appointment.  This is the more important to me, in the present state of Hamburg, whose Commerce is totally suspended by the existing blockade of the Elbe.  I have the honor to be, with Great respect, Your obedient Servant
					
						John M. Forbes
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
